DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 13 recite the limitation "the vibration detecting sensor" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1, 2, 7, 9, 10, and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura (U.S. Patent Application Publication Number .
With respect to claim 1, Takemura discloses and illustrates a surface texture measuring device comprising: a surface texture detector that outputs measurement results for a surface texture of a measurable object, where the measurement results are recognized as a change in the movement of a contact pin (stylus 1) of a detector when tracing a surface of the measurable object  (workpiece 20) with the contact pin (1); a posture detection sensor that detects a measured posture, which is a posture at the time of measurement by the detector (displacement detector 3 or displacement detector 4); a memory (33) that is preloaded with correction values corresponding to each of a plurality of postures; and a correcting comparator that compares the measured posture with the plurality of postures stored in the memory (a correcting comparator is not explicitly disclosed but a comparison section is disclosed, which using a comparator specifically would be obvious to one of ordinary skill in the art at the time of the invention), and that corrects the measurement results using a correction value that corresponds to a posture equivalent to the measured posture when a difference 
With respect to claim 2, the surface texture measuring device according to claim 1, wherein the posture detection sensor is configured to be attached and detached is not explicitly disclosed, however, making a part replaceable so that if it fails, it can be replaced, is well known within the art and thus a detachable or replaceable part is obvious to one of ordinary skill in the art.
With respect to claim 7, a surface texture measuring system comprising: a surface texture measuring instrument; an external communication interface that is attachable to the surface texture measuring instrument, wherein: upon receiving a command from the external communication interface (CPU 31), the surface texture measuring instrument transmits measurement results for a surface texture of a measurable object (20) to the external communication interface (connections to CPU 31 are shown), where the measurement results are recognized as a change in the movement of a contact pin of a detector when tracing a surface of the measurable object with the contact pin (1); and the external communication interface comprises: a posture detection sensor that detects a measured posture, which is a posture at the time of measurement by the detector (sensors 3 and 4 are shown to be connected to CPU 31); a memory that is preloaded with correction values corresponding to each of a plurality of postures (33); a measurement control transmitter that transmits a command 
With respect to claim 9, at least one tangible, non-transitory computer-readable medium storing an executable set of instructions (ROM 32) for controlling an external communication interface (31) that is attachable to a surface texture measuring instrument, wherein upon receiving a command from the external communication interface, the surface texture measuring instrument transmits measurement results for a surface texture of a measurable object to the external communication interface, and wherein the measurement results are recognized as a change in the movement of a contact pin (1) of a detector when tracing a surface of the measurable object (20) with the contact pin, the external communication interface including a posture detection sensor that detects a measured posture, which is a posture at the time of measurement 
With respect to claim 10, the surface texture measuring device according to claim 1, wherein: the posture detection sensor comprises a gyrosensor is not explicitly disclosed.  The reference just mentions a displacement detector, which a gyrosensor is one such sensor, and thus would be seen as an equivalent and suitable sensor to one of ordinary skill in the art
With respect to claim 12, the surface texture measuring system according to claim 7, wherein: the posture detection sensor comprises a gyrosensor is not explicitly disclosed.  The reference just mentions a displacement detector, which a gyrosensor is . 






Claims 3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura as applied to claims 1 and 7 above, and further in view of Matsuki et al. (U.S. Patent Number 7,100,429; hereinafter referred to as Matsuki). Matsuki discloses a surface profile measuring instrument for measuring a surface profile of a workpiece has: a probe having a stylus provided with a measuring portion for measuring a surface of a workpiece at a tip end thereof and a detector for outputting a detection signal which varies depending on a measurement condition between the surface of the workpiece and the measuring portion; a scanning mechanism for relatively moving the measuring portion along the surface of the workpiece; a memory (46) that stores a position information of the contact portion when the detection signal reaches a predetermined reference signal value; a vibration inclination angle calculator (51) that calculates a response variation factor ( vibration inclination angle .theta.) that applies variation to the detection signal from the surface of the workpiece; and a profile processor (53) that corrects the position information to obtain an actual profile of the surface of the workpiece using the response variation factor (Please see the abstract). Both Takemura and Matsuki are related surface profile measuring systems. 
With respect to claim 3, the surface texture measuring device according to claim 1, further comprising a vibration detection sensor that detects a magnitude of a vibration acting on the detector, wherein when the magnitude of the vibration during measurement of the surface texture exceeds a predetermined threshold value, the surface texture detector stops the measurement is not disclosed in Takemura.  
With respect to claim 4, the surface texture measuring device according to claim 2, further comprising a vibration detection sensor that detects a magnitude of a vibration acting on the detector, wherein when the magnitude of the vibration during measurement of the surface texture exceeds a predetermined threshold value, the surface texture detector stops the measurement is not disclosed in Takemura.  However, Matsuki discloses a surface profile measurement instrument wherein a vibration detector (27) is used.  The motivation for using such a sensor is disclosed in Matsuki, wherein the vibration signal is disclosed to be able to be used as a predetermined reference signal, such that should the reference signal be deemed to be off, a correction can be made (the description with respect to Figures 18 and 19 of Matsuki discloses how the reference signal is compared to a retraction d and can be used to correct position information to accurately measure the surface).
With respect to claim 5, the surface texture measuring device according to claim 3, wherein the vibration detection sensor is configured to be attached and detached is not explicitly disclosed, however, making a part replaceable, for example in case of maintenance to not replace an entire sensor, but replacing a part is well known, and this 
With respect to claim 6, the surface texture measuring device according to claim 4, wherein the vibration detection sensor is configured to be attached and detached is not explicitly disclosed, however, making a part replaceable, for example in case of maintenance to not replace an entire sensor, but replacing a part is well known, and this a detachable sensor would be seen as obvious to one of ordinary skill in the art at the time of the invention. 
With respect to claim 8 the surface texture measuring system according to claim 7, wherein the external communication interface further comprises a vibration detection sensor that detects a magnitude of a vibration acting on the detector, wherein when the magnitude of the vibration during measurement of the surface texture exceeds a predetermined threshold value, the measurement control transmitter transmits a command to the surface texture measuring instrument to stop the measurement is described in Takemura, except for the use of a vibration sensor.  However, Matsuki discloses a surface profile measurement instrument wherein a vibration detector (27) is used.  The motivation for using such a sensor is disclosed in Matsuki, wherein the vibration signal is disclosed to be able to be used as a predetermined reference signal, such that should the reference signal be deemed to be off, a correction can be made (the description with respect to Figures 18 and 19 of Matsuki discloses how the reference signal is compared to a retraction d and can be used to correct position information to accurately measure the surface). 
Response to Arguments








Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner
Art Unit 2861



March 15, 2021
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861